73 F.3d 369NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Harold K. KALAMA;  Kim L. Kalama, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 95-15721.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 27, 1995.

Before:  SNEED, TROTT and HAWKINS, Circuit Judges.
MEMORANDUM**
Harold and Kim Kalama appeal pro se the district court's dismissal of their action for failure to pay a court ordered sanction.  We have jurisdiction and we vacate the district court's order and remand for further proceedings because the record indicates the Kalamas paid the sanction 15 days prior to the district court's dismissal.  See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.), cert. denied, 113 S. Ct. 321 (1992).
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3